DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 13-18 have been renumbered 11-16.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 includes the limitation “wherein an accessory for use with two devices” in line 1.  This is a confusing limitation as it is unsure as to which devices Applicant may be claiming.  The term “device” is broad and thus, though the invention is referred to as a device in the preamble, as the limitation is written it is unclear as to whether the claim is referring to the device of the invention.  A sample of a more clear limitation would be:
“wherein an accessory for use with a first transportation device as claimed by claim 1 and a second transportation device as claimed by claim 1 comprises:”.  Likewise, in line 5 of the claim, the two devices should be referred to in a similar manner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 8, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiramatsu (US 7,467,681).  Hiramatsu discloses:
With regard to claim 1 - A transportation device, comprising: 
a foot platform 2; 
a wheel structure 8 located below the foot platform 2; 
a motor 8a that drives the wheel structure 8; 

a control circuit 9 that drives the motor based on data from the sensor; and 
at least one point of attachment 3, 4 to which at least one accessory 5, 6 can be selectively and interchangeably coupled.

With regard to claim 2 - wherein the circumference of the wheel structure at its midline is greater than the circumference of the wheel structure at its left and right edges (see the curvature of the wheel in Fig. 1b).

With regard to claim 7 - wherein the accessory comprises a left foot support member 5 and a right foot support member 6 rigidly coupled to the sides of the device such that a rider can stand on the foot support members instead of or in addition to on the device's platform 2.

With regard to claim 8 - wherein the accessory comprises a longitudinally oriented board (including plates 5 and 6) for supporting a human rider, and two wheel structures 5a,6a for supporting the end of the board not coupled to the device, such that the device can be controlled by one of the rider's feet to drive the combined device and accessory.

With regard to claim 13 - A powered skateboard device comprising: 
a board for supporting a human rider; 
a skateboard truck 7 coupled to the board; and 
an auto-balancing drive unit 8 coupled to the board for driving the skateboard device, the drive unit 8 being capable of tilting in the fore-aft dimension relative to the truck 7; 
.

Claim(s) 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al (US 2016/0304159).  Huang discloses:
With regard to claim 15 - A powered scooter device comprising: 
at least one frame member 3; 
at least one front wheel 8 structure coupled at or near the front of the at least one frame member 3; 
a handle structure 4,5 which the rider can grasp for steering the front wheel structure; and 
at least one auto-balancing drive unit coupled to the at least one frame member for driving the scooter device, the at least one drive unit being auto-balancing and capable of tilting in the fore- aft dimension relative to the front wheel structure (see ¶[0004]);
wherein the at least one drive unit 13 can be controlled by at least one of the rider's feet to drive the scooter device.

With regard to claim 16 - further comprising a platform 2 for supporting a human rider, and having a single drive unit 13.

Claim(s) 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cole et al (US 7,216,876).  Cole discloses:
With regard to claim 13 - A powered skateboard device comprising: 
a board 400 for supporting a human rider; 
a skateboard truck coupled to the board; and 

wherein the drive unit can be controlled by one of the rider's feet to drive the skateboard device.

With regard to claim 14 - wherein the drive unit 100 is detachable and can be used as a stand-alone device or in combination with other devices or accessories (see removable screws in Fig. 17).

Claim(s) 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kroymann (US 9,688,340).  Kroymann discloses:
With regard to claim 15 - A powered scooter device comprising: 
at least one frame member 30; 
at least one front wheel 52 structure coupled at or near the front of the at least one frame member 30; 
a handle structure 84 which the rider can grasp for steering the front wheel structure; and 
at least one auto-balancing drive unit 10 coupled to the at least one frame member for driving the scooter device, the at least one drive unit 10 being auto-balancing and capable of tilting in the fore- aft dimension relative to the front wheel structure (“A motor proximal to each lateral foot-deck end 14 powers the wheel adjacent to it. Each motor is operated to rotate the adjacent wheel 12 based on the pitch of the lateral foot-deck end 14 relative to a horizontal plane when the self-balancing board is upright. The platform 11 may be, in some cases, split into two platform halves that can pivot relative to each other around an axis that is generally coaxial or at least generally parallel to the rotation axis of the wheels 12. In such cases, the orientation of the lateral foot-deck ends 14 can be determined via gyroscopes, accelerometers, or the like. In other cases, the platform 11 may be constructed to permit 
wherein the at least one drive unit 10 can be controlled by at least one of the rider's feet to drive the scooter device(“If both lateral foot-deck ends 14 are similarly pitched in one direction, both adjacent motors will drive the self-balancing board in that direction at a similar speed, thus causing the self-balancing board to move in that direction.” - column 7, lines 43-47).

With regard to claim 17 - having a first drive unit 10 controlled by the rider's left foot and a second drive unit 10 controlled by the rider's right foot.

With regard to claim 18 - wherein the at least one drive unit 10 is detachable and can be used as a stand-alone device.

Claim(s) 1-5, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hadley et al (US 2016/0185411).  Hadley discloses:
With regard to claim 1 - A transportation device, comprising: 
a foot platform 54; 
a wheel structure 52 located below the foot platform 54; 
a motor that drives the wheel structure 52; 
a sensor; 

at least one point of attachment to which at least one accessory 80 can be selectively and interchangeably coupled.

With regard to claim 2 - wherein the circumference of the wheel structure at its midline is greater than the circumference of the wheel structure at its left and right edges (see the curvature of the wheel in Fig. 2b).

With regard to claim 3 - wherein the foot platform 54 extends past the wheel structure farther in one longitudinal direction than in the other longitudinal direction (see Fig. 6C).

With regard to claim 4 - wherein the foot platform 54 has a cutout 76 of suitable size and shape for use as a carrying handle.

With regard to claim 5 - wherein the foot platform has a recess 76 in its underside of suitable size and shape for use as a carrying handle.

With regard to claim 7 - wherein the accessory comprises a left foot support member 84 and a right foot support member 84 rigidly coupled to the sides of the device such that a rider can stand on the foot support members instead of or in addition to on the device's platform.

With regard to claim 9 - wherein the accessory comprises: 

at least one wheel structure 60 coupled at or near one end of the platform 84; and 
a handle structure 56 for controlling steering of the accessory's wheel structure; 
wherein the device can be controlled by one of the rider's feet to drive the combined device and accessory.

Claim(s) 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 2015/0075881).  Liu discloses:
With regard to claim 1 - A transportation device, comprising: 
a foot platform 12; 
a wheel structure 1 located below the foot platform 12; 
a motor 23 that drives the wheel structure 1; 
a sensor 9, 10; 
a control circuit 4 that drives the motor based on data from the sensor; and 
at least one point of attachment to which at least one accessory 11, 14 can be selectively and interchangeably coupled.
With regard to claim 6 - wherein the at least one point of attachment is in line with the wheel's rotational axis 25 (See Fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        January 15, 2022